Per Curiam.

The plaintiff began a journey to Savannah, Kentucky, and Massachusetts, by taking passage on defendant’s steamer, at Havana. He placed $200 in two-dollar bills in a travellingbag, which he locked and put in a stateroom, that had been assigned to bim by the purser; no key for the door of the room having been given him, he closed the door and went for a key. On his return to the room he found that the money had been stolen. This appeal is from a judgment dismissing the complaint; several questions are raised. The main one, however, is that as to the alleged negligence of the plaintiff. The appellant is so clearly right in the others that it is needless to discu® them. If he was not negligent in leaving the bag in the stateroom, the judgment should be reversed.
*753The defendant having assigned the plaintiff to a stateroom had taken entire charge of him as a passenger and of his effects. Adams v. N. J. Steamboat Co., 151 N. Y. 163. Having placed the bag in the stateroom, locked the bag, and closed the door of the room, and then gone for the key of the door, the plaintiff did all that could be reasonably expected of him. What followed shows that it would have been better to have taken the money with him, but this does not affect the question of negligence. The sum was a reasonable one for the plaintiff to have in view of the journey, and it appears that he could not conveniently have carried the money on his person. He was not negligent. We have been referred by the respondent to some cases in which it appears that doors were not, although they could have been locked. They are not pertinent. It is unnecessary to refer to the facts further, as from respondent’s brief, it seems, inferentially, that he is not unmindful of the strength of the plaintiff’s appeal.
Judgment reversed and a new trial ordered in the Municipal Court, in the district in which the action was brought, with costs to appellant to abide the event.
Present: Truax, P. J., Scott and Dugro, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.